IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                          ___________________

                              No. 95-60663
                           (Summary Calendar)
                          ____________________



PATRICIA A. YATES,

                                                        Plaintiff-Appellee,

                                    versus


SHIRLEY S. CHATER,
COMMISSIONER OF SOCIAL SECURITY,

                                                       Defendant-Appellant.


                          _____________________

      Appeal from the United States District Court for the
                Southern District of Mississippi
                        (3:93-CV-325-BrN)
                      ____________________

                              May 14, 1996

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Patricia A. Yates appeals the district court’s grant of

summary   judgment   in     favor    of      her   employer   in   her   race

discrimination action pursuant to Title VII of the Civil Rights

Act, 42 U.S.C. § 2000e et seq.

     Yates, an African-American female, was employed by the Social

Security Administration, a division of the Department of Health and


       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
Human Services. Yates was not selected for either of two positions

as Hearing Clerk being filled, for which she had applied.      Yates

claims that she was discriminated against on the basis of her race,

and then retaliated against in her performance rating and the

denial of overtime requests.

     On appeal, Yates argues that the district court abused its

discretion by allowing her counsel to withdraw.        The defendant

filed its motion for summary judgment on January 13, 1995.        On

January 20, 1995, Yates’ counsel filed a motion to withdraw based

on irreconcilable differences, which was granted on February 9,

1995.    The plaintiff was then granted extensions of time, finally

filing her response to the motion for summary judgment on April 28,

1995.    We find no abuse of discretion in the district court’s

ruling on this motion.   Matter of Wynn, 889 F.2d 644, 646 (5th Cir.

1989).

     Yates’ substantive argument is that the district court erred

in granting summary judgment, where issues of material fact exist.

Having reviewed the record as well as the parties’ briefs, we agree

with the district court that Yates has failed to demonstrate that

the agency discriminated against her because of her race.   Thus, no

material issue of fact exists, and the defendants are entitled to

judgment as a matter of law.    See Fed.R.Civ.P. 56.

     For the reasons stated in the district court’s careful,

thorough and well-reasoned analysis of the plaintiff’s claims, the

judgment is AFFIRMED.




                                  2